DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
The amendment filed on 03/30/21 has been entered. Claims 12-20 remain pending in the application.
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/21 has been entered.
Claims 15-34 have been examined in this application.  This communication is the first action on the merits in response to the amendment filed 6/30/21. 
Terminal Disclaimer
The terminal disclaimer filed on 06/30/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10348078, 10193321, 9774178, 9484133, or 8872027 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings are objected to under 37 CFR 1.84(h)(3) because:
the plane upon which each sectional view is taken, is not indicated on the view from which the section is cut;
all sectional views omit required hatching;

Quayle Action
Upon the amendments contained in this office action, this application is in condition for allowance except for the following matters.
The drawings filed 07/02/19 are objected to under 37 CFR 1.84(h)(3) for the reasons indicated in this office action under the title “Drawings”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Benjamin Armitage on 07/27/21.
Cancel claims 17, 18, 23, 24, and 30
Change the dependency of claim 25 from “24” to “19”.
Replace claim 1 with the following:
A filler assembly for filling a cable gland with curable liquid material, the assembly comprising:
(a) a dispenser apparatus for curable liquid material, the apparatus comprising:
a body defining at least one first chamber accommodating a first component of a curable liquid material, and at least one second chamber accommodating a second component of said curable liquid material, wherein mixing of said first and second components initiates curing of said curable liquid material; and
at least one dispenser device adapted to dispense said mixed curable liquid material therefrom between a plurality of cores of a cable; and
(b) at least one seal having a sealing element forming an interstice whereby the interstice of the seal element is configured to open for passing around and engaging the cable while in use to provide a barrier to passage of said curable liquid material along said cores.
Response to Arguments
In regards to the objections to the drawings, all are withdrawn except for that maintained in this office action. 
In regards to the rejections under 35 USC § 112, the amendment filed 06/30/21 and contained in this office action appropriately addresses them and the rejections are withdrawn. 
Reasons for Allowance
Claims 15-16, 19-22, 25-29, and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the details of the applicant’s invention as cited in each of claims 15 and 26. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claims 15 and 26 inventive: at least one seal having a sealing element forming an interstice whereby the interstice of the seal element is configured to open for passing around and engaging the plurality of cores of the cable while in use to provide a barrier to passage of said curable liquid material along said cores. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754 

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        07/30/2021